     Case 1:21-cv-00668-DAD-BAM Document 18 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JESUS CHIPREZ,                                    No. 1:21-cv-00668-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING AMENDED FINDINGS
                                                       AND RECOMMENDATIONS AND
14   WARDEN, et al.,                                   DISMISSING ACTION
15                      Defendants.                    (Doc. No. 16)
16

17

18          Plaintiff Jesus Chiprez is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 18, 2021, the assigned magistrate judge screened plaintiff’s first amended

22   complaint and issued findings and recommendations recommending that the federal claims in this

23   action be dismissed, with prejudice, based on plaintiff’s failure to state a cognizable claim upon

24   which relief may be granted, and the court decline to exercise supplemental jurisdiction over

25   plaintiff’s purported state law claim. (Doc. No. 16.) Those findings and recommendations were

26   served on plaintiff and contained notice that any objections thereto were to be filed within

27   fourteen (14) days after service. (Id. at 10.) Plaintiff timely filed objections on September 2,

28   2021. (Doc. No. 17.)
                                                      1
     Case 1:21-cv-00668-DAD-BAM Document 18 Filed 09/15/21 Page 2 of 2


 1          In his objections, plaintiff realleges some of the same factual allegations that appear in his

 2   first amended complaint, but does not address the magistrate judge’s reasoning set forth in the

 3   pending findings and recommendations. (Doc. No. 17.) Plaintiff also requests leave to amend his

 4   complaint yet again, but has not suggested that the deficiencies identified by the magistrate judge

 5   may be cured by amendment, nor has he proffered additional facts which he could allege in good

 6   faith which would address the noted deficiencies. (Id. at 2.)

 7          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 9   objections, the court concludes that the magistrate judge’s findings and recommendations are

10   supported by the record and by proper analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on August 18, 2021 (Doc. No. 16) are

13                  adopted in full;

14          2.      The federal claims asserted in his first amended complaint are dismissed with

15                  prejudice due to plaintiff’s failure to state a claim upon which relief may be

16                  granted;

17          3.      The court declines to exercise supplemental jurisdiction over plaintiff’s state law

18                  claims, and the state law claims are therefore dismissed without prejudice to the

19                  claims being asserted in state court; and

20          4.      The Clerk of the Court is directed to close this case.
21   IT IS SO ORDERED.
22
        Dated:     September 14, 2021
23                                                         UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       2
